Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/29/2021 has been entered.

	Claims 19, 21, 22, 25, 27-30, 32-40, and 42 are pending.
	Claims 22 and 27 are withdrawn.
	Claim 31 is canceled.
Claim 42 is newly added.
	Claims 19, 32, 33, and 36 are currently amended.
	Claims 19, 21, 25, 28-30, 32-40, and 42 are under examination on the merits.

Rejections Withdrawn
Nonstatutory Double Patenting
The rejection of claims 19 and 28-40 on the ground of nonstatutory double patenting as being unpatentable claims 1-11 of U.S. Patent No. 8617520B2 in view of Honjo et al. (US20060110383), and Weiner et al. (US20170007693A1) is withdrawn. It is noted that the M. obuense and gemcitabine, which is patentably distinct from the instantly claimed method, which comprises the administration of M. obuense and a checkpoint inhibitor.

The rejection of claims 21 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8617520B2 in view of Honjo et al. (US20060110383), and Weiner et al. (US20170007693A1) as applied to claim 19 and further in view of Powles et al. (Journal of Clinical Oncology, 2014, abstract 5011) is withdrawn. It is noted that the claims of U.S. Patent No. 8617520B2 recite a method of treating cancer comprising the administration of M. obuense and gemcitabine, which is patentably distinct from the instantly claimed method, which comprises the administration of M. obuense and a checkpoint inhibitor.

Rejections Maintained
35 U.S.C. 102(a)(2)
The rejection of claim(s) 19, 21, 28-30, and 32-40 under 35 U.S.C. 102(a)(2) as being anticipated by Akle et al. (WO2015092382A1, IDS entered on 21 December 2017, hereafter referred to as Akle I) is maintained. Claim 31 is canceled.

35 U.S.C. 103
The rejection of claims 19, 21, 25, 28-30, and 32-40 under 35 U.S.C. 103 as being unpatentable over Akle et al. (US20130209517A1, IDS entered on 21 December 2017, hereafter 

Nonstatutory Double Patenting
The rejection of claims 19, 28-30, and 32-40 on the ground of nonstatutory double patenting as being unpatentable over recently allowed claims 46-58 of Application No. 15/104890 (U.S. Patent No. 10610577) is maintained. Claim 31 is canceled.

The rejection of claims 19, 28-30, and 32-40 on the ground of nonstatutory double patenting as being unpatentable over recently allowed claims 46-58 of Application No. 15/104890 (U.S. Patent No. 10610577) in view of Powles et al. (Journal of Clinical Oncology, 2014, abstract 5011) is maintained. Claim 31 is canceled.

The rejection of claims 19, 28-30, and 32-40 on the ground of nonstatutory double patenting as being unpatentable over recently allowed claims 20-35 of Application No. 16/112430 (U.S. Patent No. 10610578) is maintained. Claim 31 is canceled.

The rejection of claims 19, 21, 25, 28-30, and 32-40 on the ground of nonstatutory double patenting as being unpatentable over recently allowed claims 20-35 of Application No. 16/112430 (U.S. Patent No. 10610578) in view of Powles et al. (Journal of Clinical Oncology, 2014, abstract 5011) is maintained. Claim 31 is canceled.



The provisional rejection of claims 19, 21, 25, 28-30, and 32-40 on the ground of nonstatutory double patenting as being unpatentable over claims 19-38 of copending Application No. 16/820058 in view of Powles et al. (Journal of Clinical Oncology, 2014, abstract 5011) is maintained. Claim 31 is canceled.

The provisional rejection of claims 19, 28-30, and 32-40 on the ground of nonstatutory double patenting as being unpatentable over claims 19-37 of copending Application No. 16/819927 is maintained. Claim 31 is canceled.

The provisional rejection of claims 19, 21, 25, 28-30, and 32-40 on the ground of nonstatutory double patenting as being unpatentable over claims 19-37 of copending Application No. 16/819927 in view of Powles et al. (Journal of Clinical Oncology, 2014, abstract 5011) is maintained. Claim 31 is canceled.

The provisional rejection of claims 19, 28-30, and 32-40 on the ground of nonstatutory double patenting as being unpatentable over claims 19-37 of copending Application No. 16/820132 is maintained. Claim 31 is canceled.



Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites a method comprising administering a sub-therapeutic dose of a checkpoint inhibitor. At [0040], it is stated that the term “sub-therapeutic dose” is “a dose of a therapeutic compound (e.g., an antibody) or duration of therapy which is lower than the usual or typical dose of the therapeutic compound or therapy of shorter duration, when administered alone for the treatment of cancer.” In order to determine whether a particular dose of a checkpoint inhibitor is a sub-therapeutic dose, the usual or typical dose or therapy duration for a particular checkpoint inhibitor must be known in the art. However it does not appear that there 

Response to Arguments
In Applicant Arguments, dated 01/29/2021, Applicant asserts that the newly amended claim 19 is now commensurate in scope with the synergistic effect observed upon the administration of IMM-101 (M. obuense) in combination with an anti-PD-L1 antibody, as detailed in the Advisory Action, dated 12/21/2020. This argument has been fully considered but is not deemed persuasive, because the claims recite multiple types of checkpoint inhibitors, including PD-1 inhibitor antibodies (pembrolizumab and AMP-224), a CTLA-4 antibody (tremelimumab), a LAG-3 inhibitor antibody (BMS-986016), and a B7-H3 inhibitor antibody (MGA-271). While PD-1, CTLA-4, LAG-3, and B7-H3 are known to be checkpoint molecules, one of ordinary skill in the art would not necessarily predict to observe a synergistic effect upon M. obuense) in combination with an anti-PD-1 antibody, an anti-CTLA-4 antibody, an anti-LAG3 antibody, or an anti-B7-H3 antibody. PD-L1, PD-1, CTLA-4, LAG-3, and B7-H3 are each distinct checkpoint molecules with different chemical compositions and biological functions, and one skilled in the art would not assume that the observed synergistic effect would be replicated when administering IMM-101 in combination with an antibody that inhibits the function of a different biological molecule. It is noted that the claims recite an anti-PD-L1 antibody, specifically, atezolizumab, and if claim 19 were limited to reciting atezolizumab as a checkpoint inhibitor, the claims would then be commensurate in scope with Applicant’s evidence of a synergistic effect.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/NELSON B MOSELEY II/Examiner, Art Unit 1642